Name: Commission Regulation (EC) No 2185/98 of 9 October 1998 opening the procedure for the allocation of export licences for cheeses to be exported in 1999 to the United States of America under certain quotas resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: tariff policy;  America;  processed agricultural produce;  international trade
 Date Published: nan

 EN Official Journal of the European Communities10. 10. 98 L 275/23 COMMISSION REGULATION (EC) No 2185/98 of 9 October 1998 opening the procedure for the allocation of export licences for cheeses to be exported in 1999 to the United States of America under certain quotas resulting from the GATT Agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 17(8) thereof, Having regard to Commission Regulation (EC) No 1466/ 95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk prod- ucts (3), as last amended by Regulation (EC) No 2184/ 98 (4), and in particular Article 9a(l) thereof, Whereas Article 9a of Regulation (EC) No 1466/95 provides that export licences for cheese exported to the United States of America as part of the additional quota under the Agreements concluded during the Uruguay Round of multilateral trade negotiations (hereinafter known as the Agreements') may be allocated according to a special procedure by which preferred importers in the United States may be designated; whereas that procedure should be opened for exports during 1999 and the addi- tional rules relating to it should be determined; whereas, given the time limit for notification of the preferred importers in the United States, the procedure should be opened without delay; Whereas for the administration of imports the competent authorities in the USA make a distinction between the additional quota granted to the European Community under the Uruguay Round and the quotas for Austria, Finland and Sweden originally resulting from the Tokyo Round; whereas conformity of that practice with the GATT rules is being examined; whereas, however, in order to avoid problems with the functioning of the arrangements for exports in 1999, export licences should be allocated bearing in mind, where necessary, the distribution of certain groups of products according to the nature of the quota; Whereas in order to provide stability and security for operators lodging demands under this special regime, it is appropriate to fix the day on which applications are deemed to have been lodged for the purposes of Article 1 (1) of Regulation (EC) No 1466/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Export licences for products falling within CN code 0406 to be exported in 1999 to the United States of America under the additional quota resulting from the Agreements (hereinafter known as the UR quota') and the tariff quotas originally resulting from the Tokyo Round and granted to Austria, Finland and Sweden by the United States of America in Uruguay Round list XX (hereinafter known as the TR quota') as referred to in Annex I shall be issued in accordance with the provisions of Article 9a of Regulation (EC) No 1466/95. Article 2 1. Applications for provisional licences shall be lodged with the competent authorities by 15 October 1998 at the latest. They shall not be admissible unless they contain all the details referred to in Article 9a(2) of Regulation (EC) No 1466/95 and the documents mentioned therein. 2. Where, for the same group of products referred to in Annex I, column 2, the available quantity is divided between the UR quota and the TR quota, licence applica- tions may cover only one of those quotas and must in- dicate the quota concerned, specifying the identification of the group and of the quota indicated in Annex I, column 3. 3. Licence applications must cover no more than 40 % of the quantity available for the group of products in- dicated in Annex I, column 4, and for the quota concerned. 4. Applications shall not be admissible unless ap- plicants declare in writing that they have not lodged other applications for the same group of products and the same quota and undertake not to do so. If an applicant lodges different applications for the same group of products and the same quota in one or more Member States, his applications shall be deemed inadmissible. (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 144, 28. 6. 1995, p. 22. (4) See page 21 of this Official Journal. EN Official Journal of the European Communities 10. 10. 98L 275/24 5. The details referred to in paragraphs 1 and 2 shall be presented in accordance with the model shown in Annex II. 6. For the purposes of Article 1(1) of Regulation (EC) No 1466/95, all applications lodged within the time limit shall be deemed to have been lodged on 12 October 1998. Article 8(4) of Regulation (EC) No 1466/95 shall not apply to applications for provisional licences lodged pursuant to this paragraph. Article 3 Member States shall notify the Commission within four working days of the end of the period for lodging applica- tions of the applications lodged for each of the groups of products and, where applicable, the quotas indicated in Annex I. Notification shall comprise for each group and, where applicable, for each quota:  a list of applicants,  the quantities applied for by each applicant broken down by code of the export refund nomenclature for milk products and by their description in accordance with the Harmonized Tariff Schedule of the United States of America (1998),  the quantities of those products exported by the ap- plicant during the previous three years,  the name and address of the importer designated by the applicant and whether the importer is a branch of the applicant. All notifications, including nil' notifications, shall be made by telex or fax, by 21 October 1998 at the latest, on the model form shown in Annex III. Article 4 The Commission shall, pursuant to Article 9a(3) of Regu- lation (EC) No 1466/95, determine the allocation of licences without delay and shall notify the Member States thereof by 31 October 1998 at the latest. Article 5 The information referred to in Article 3 hereto and in Article 9a(2) of Regulation (EC) No 1466/95 shall be verified before the final licences are issued and by 31 December 1998 at the latest. Where it is found that incorrect information has been supplied by an operator to whom a provisional licence has been issued, the licence shall be cancelled and the security forfeited. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1998. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities10. 10. 98 L 275/25 Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonised Tariff Schedule of the United States of America Quantity available for 1999 Maximum quantity per application Note No Group Identification of groupand quota Tonnes Tonnes (1) (2) (3) (4) (5) ANNEX I Cheese to be exported to the United States of America in 1999 under certain quotas resulting from the GATT Agreements Article 9a of Regulation (EC) No 1466/95 and Regulation (EC) No 2185/98 16 Not specifically provided for (NSPF) 16  Tokyo 908,877 363,550 16  Uruguay 1 955,000 782,000 17 Blue Mould 17 250,000 100,000 18 Cheddar 18 833,333 333,333 19 American type 19 83,333 33,333 20 Edam/Gouda 20 833,334 333,333 21 Italian type 21 583,334 233,333 22 Swiss or Emmenthaler cheese other than with eye formation 22  Tokyo 393,006 157,202 22  Uruguay 316,666 126,666 25 Swiss or Emmenthaler cheese with eye formation 25  Tokyo 4 003,172 1 601,268 25  Uruguay 1 066,666 426,666 EN Official Journal of the European Communities 10. 10. 98L 275/26 A N N E X II P re se n ta ti on of de ta il s re q ui re d p ur su an t to A rt ic le 9a (2 ) of R eg ul at io n (E C ) N o 14 66 /9 5 Id en tif ic at io n of th e U ni te d St at es of A m er ic a qu ot a gr ou p ap pl ie d fo r Id en tif ic at io n of gr ou p an d qu ot a re fe rr ed to in co lu m n 3 of A nn ex I to R eg ul at io n (E C ) N o 21 85 /9 8 N am e of gr ou p in di ca te d in co lu m n 2 of A nn ex I to R eg ul at io n (E C ) N o 21 85 /9 8 O ri gi n of qu ot a: U ru gu ay R ou nd /T ok yo R ou nd (1 ) R ef un d E xp or tt o th e U ni te d St at es of A m er ic a H ar m on is ed T ar iff Im po rt er is br an ch of ap pl ic an t N am e/ ad dr es s of ap pl ic an t N om en cl at ur e pr od uc tc od e Q ua nt ity ap pl ie d fo r 19 95 19 96 19 97 A ve ra ge 19 95 -1 99 7 Sc he du le of th e U SA co de N am e/ ad dr es s of de si gn at ed im po rt er Y es Ã¯ ¿ ½ N o Ã¯ ¿ ½ T ot al Ã¯ ¿ ½/ (1 ) D el et e w he re ap pl ic ab le . EN Official Journal of the European Communities10. 10. 98 L 275/27 A N N E X II I N ot if ic at io n by M em be r St at e in ac co rd an ce w it h A rt ic le 3 of R eg ul at io n (E C ) N o 21 85 /9 8 Id en tif ic at io n of th e U ni te d St at es of A m er ic a qu ot a gr ou p ap pl ie d fo r Id en tif ic at io n of gr ou p an d qu ot a re fe rr ed to in co lu m n 3 of A nn ex I to R eg ul at io n (E C ) N o 21 85 /9 8 N am e of gr ou p in di ca te d in co lu m n 2 of A nn ex I to R eg ul at io n (E C ) N o 21 85 /9 8 O ri gi n of qu ot a: U ru gu ay R ou nd /T ok yo R ou nd (1 ) N am e/ ad dr es s of R ef un d Q ua nt ity E xp or tt o th e U ni te d St at es of A m er ic a H ar m on is ed T ar iff N am e/ ad dr es s Im po rt er is su bs id ia ry of ap pl ic an t N o ap pl ic an t N om en cl at ur e pr od uc tc od e ap pl ie d fo r 19 95 19 96 19 97 A ve ra ge 19 95 -1 99 7 Sc he du le of th e U SA co de of de si gn at ed im po rt er Y es N o 1 Ã¯ ¿ ½ Ã¯ ¿ ½ T ot al Ã¯ ¿ ½/ 2 Ã¯ ¿ ½ Ã¯ ¿ ½ T ot al Ã¯ ¿ ½/ 3 Ã¯ ¿ ½ Ã¯ ¿ ½ T ot al Ã¯ ¿ ½/ 4 Ã¯ ¿ ½ Ã¯ ¿ ½ T ot al Ã¯ ¿ ½/ (1 ) D el et e w he re ap pl ic ab le .